Name: COMMISSION REGULATION (EC) No 409/95 of 27 February 1995 concerning applications for export licences for products falling within code 1101 00 15 100 with advance fixing of the refund
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy;  Asia and Oceania;  plant product;  trade policy;  trade
 Date Published: nan

 No L 44/22 EN Official journal of the European Communities 28 . 2. 95 COMMISSION REGULATION (EC) No 409/95 of 27 February 1995 concerning applications for export licences for products falling within code 1101 00 15 100 with advance fixing of die refund destined for Yemen ; whereas the percentage for the reduction in the export licence applications submitted on 24 February 1995 should be fixed, HAS ADOPTED THIS REGULATION : Article 1 Applications for export licences to Yemen with advanced fixing of the refund conveyed to the Commission before 25 February 1995 for common wheat flour falling within code 1101 00 15100 submitted on 24 February 1995, shall be accepted for the tonnages indicated therein multiplied by a coefficient of 0,763359. Requests that are not conveyed to the Commission before 25 February 1995 shall be refused. Article 2 This Regulation shall enter into force on 28 February 1995. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden, Whereas Article 9 (4) of Commission Regulation (EEC) No 891 /89 (2), as last amended by Regulation (EC) No 2658/94 (3), provides where this paragraph is specifically referred to when an export refund is fixed, for an interval of three working days between the day of submission of applications and the granting of export licences with advance fixing of the refund and provides that the Commission is to fix a uniform percentage reduction in the quantities if applications for export licences exceed the quantities which may be exported ; whereas applica ­ tions for licences submitted on 24 February 1995 relate to 131 000 tonnes destined for Yemen and the maximum quantity which may be exported is 100 000 tonnes This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 February 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 94, 7. 4. 1989, p. 13. (3) OJ No L 284, 1 . 11 . 1994, p. 24.